Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Ezinne U. Ubani,
(OI File No. 6-10-40414-9),

Petitioner,
v.
The Inspector General.
Docket No. C-13-266
Decision No. CR2841

Date: June 24, 2013

DECISION

Petitioner, Ezinne U. Ubani, appeals the determination of the Inspector General for the
U.S. Department of Health and Human Services (1.G.) to exclude her from participating
in Medicare, Medicaid, and all federal health care programs pursuant to section
1128(a)(1) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) for a 30-year
period. For the reasons discussed below, I find the I.G. was authorized to exclude
Petitioner. I further find that the 30-year period of exclusion is reasonable.

I. Background

The L.G. notified Petitioner, by letter dated September 28, 2012, that she was being
excluded pursuant to section 1128(a)(1) of the Act from participation in Medicare,
Medicaid, and all federal health care programs for a 30-year period. The I.G. advised
Petitioner that the exclusion was based on her felony conviction in the United States
District Court, Southern District of Texas, of criminal offenses related to the delivery of
an item or service under Medicare or state health care programs. I.G. Ex. 1.
I convened a prehearing telephone conference with the parties, which I summarized in
my Order and Schedule for Filing Briefs and Documentary Evidence dated February 13,

2013. During the prehearing conference, I explaine
represented by counsel, and Petitioner decided to pri

Pursuant to my scheduling order, I asked the parties

to Petitioner her right to be
‘oceed representing herself.

to answer essential questions on the

short-form briefs sent to them, together with any additional arguments and supporting
documents they wished to submit. The I.G. filed his short-form brief together with
exhibits (I.G. Exs.) 1 through 5. Petitioner submitted her short form brief (P. Br.), her
written testimony of two pages (also submitted with her hearing request), her written
response of two pages to the I.G. Exclusion Notice (also submitted with her hearing
request), and four exhibits (P. Exs. 1-4).’ The I.G. chose not to file a reply brief. In the

absence of objection, I admit into evidence I.G. Exs

. 1-5 and P. Exs. 1-4.

The parties indicated in their respective briefs that this case does not require an in-person
hearing. Therefore, the record is now closed, and I decide this case based on the written

record.

IL. Discussion

A. Issues

The scope of my review here is limited. 42 C.F.R. § 1001.2007(a)(1). The issues before

me are:

e Whether the IG. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to

section 1128(a)(1) of the Act; and

¢ Whether the length of the proposed period of exclusion of thirty years is

unreasonable.

B. Findings of Fact and Conclusions of La

‘Ww

1. Petitioner was found guilty of one count of Conspiracy to Commit Health
Care Fraud and two counts of False Statements for use in Determining
Rights for Benefit and Payment by Medicare, Aiding and Abetting.

' Petitioner also submitted the same four exhibits with her hearing request, but she
labeled them differently as Petitioner’s exhibits. For clarity, I will refer to Petitioner’s

exhibits as those she labeled and submitted with her

short form brief.
The United States charged Petitioner as an owner and operator of Family Healthcare
Group, Inc., d/b/a Family Healthcare Services, a home healthcare provider. I.G. Ex. 2 at
7, 8. Petitioner was also a registered nurse licensed by the State of Texas and acted as
Family Healthcare Services’ Director of Nursing. 1.G. Ex. 2 at 8; LG. Ex. 4 at 1.

On October 7, 2010, Petitioner was indicted with 13 other individuals and found guilty of
willful and knowing participation in a scheme to enrich themselves through health care
fraud and kickbacks for the period of approximately April 2006 through August 2009.
1.G. Ex. 2 (Count | of the Grand Jury Indictment); I.G. Ex. 3. Petitioner was found guilty
of conspiracy to commit health care fraud based on her participation in a “scheme and
artifice to defraud a healthcare benefit program affecting commerce . . [Medicare] . . .
and to obtain, by means of materially false and fraudulent pretenses, representations, and
promises, money and property owned by, and under the custody and control of,
[Medicare], in connection with the delivery of and payment for health care benefits,
items, and services,” in violation of 18 U.S.C. §§ 1347 and 1349. I.G. Ex. 2 at 10-11;
1G. Ex. 3. Petitioner, along with her other co-conspirators, was found guilty of falsifying
patient files to make it appear that Medicare beneficiaries qualified for, and received,
services even though those services were not medically necessary or were not actually
provided. I.G. Ex. 2 at 12-13.

Petitioner was also charged with, and found guilty of, making false statements in patient
files that were used to determine Medicare benefits and payments in violation of

42 U.S.C. § 1320a-7b(a)(2) and 18 U.S.C. § 2. LG. Ex. 2 at 20-21; I.G. Ex. 3.
Specifically, from April 2008 to August 2009, Petitioner and other co-conspirators
described symptoms that were non-existent and services that were not rendered for
Medicare beneficiary H.A. LG. Ex. 2 at 21. Further, from June 2008 to August 2009,
Petitioner and other co-conspirators described symptoms that were non-existent and
services that were not rendered for Medicare beneficiary J.A. I.G. Ex. 2 at 21.

2. Petitioner was convicted of a criminal offense for purposes of section
1128(a)(1) of the Act.

The Secretary of the U.S. Department of Health and Human Services must exclude from
participation in the Medicare and Medicaid programs any individual convicted of a
criminal offense related to the delivery of an item or service under Medicare or a state
health care program. Act § 1128(a)(1) (42 U.S.C. § 1320a-7(a)(1)); see also 42 C.F.R.

§ 1001.101(a). An individual is considered convicted of a criminal offense when: (1) a
judgment of conviction has been entered against him or her in a federal, state, or local
court whether an appeal is pending or the record of the conviction is expunged; (2) there
is a finding of guilt by a court; (3) a plea of guilty or no contest is accepted by a court; or
(4) when the individual has entered into any arrangement or program where judgment of
conviction is withheld. Act § 1128(i) (42 U.S.C § 1320a-7(i)(3)); see also 42 C.F.R.

§ 1001.2.
A jury of the United States found Petitioner guilty of the felony criminal offenses of
conspiracy to commit health care fraud and for making false statements for use in
determining rights for benefits and payment by Medicare. LG. Ex. 2; LG. Ex. 3.

She was sentenced and a judgment of conviction was entered against her. 1.G. Ex. 3.

I therefore find that Petitioner was convicted of a criminal offense within the meaning of
the exclusion statute.

3. Petitioner’s conviction requires exclusion under section 1128(a)(1)
because her criminal conduct related to the delivery of an item or service
under Medicare.

A conviction is related to the delivery of a health care item or service under Medicare or
a state health care program if there is a “common-sense connection or nexus between the
offense and the delivery of an item or service under the program.” Scott D. Augustine,
DAB No. 2043, at 5-6 (2006)(citations omitted). Here, Petitioner was convicted of
conspiracy to specifically defraud the Medicare program and for making false statements
for use in determining Medicare benefits and payment. I.G. Ex. 2 at 10, 20-21; 1G. Ex. 3
at 1. Certainly, conspiracy to commit health care fraud against the Medicare program is
related to the delivery of items of services under a federal health care program. See, e.g.,
Salvacion Lee, M.D., DAB No. 1850 (2002) (upholding an ALJ’s finding of conspiracy
to commit bribery as related to the delivery of an item or service under Medicare). Also,
Petitioner’s conviction for making false statements to Medicare under 42 U.S.C. § 1320a-
7b bears an obvious nexus between the offense and the delivery of an item or service
under the Medicare program considering that Petitioner made the false statements in
order to receive payment for services covered under the Medicare program.

Thus, I conclude that Petitioner’s conviction here is directly related to the delivery of an
item or service under the Medicare program within the meaning of section 1128(a)(1) of
the Act, and I find the requisite “nexus or common-sense connection” between the
conduct giving rise to Petitioner’s offense and the delivery of Medicare services.

Petitioner confirmed that she was convicted of a criminal offense, but she disagrees with
the outcome of her trial and the decision reached by the jury to convict her on the charge
of conspiracy to commit health care fraud. P. Br. at 2. She contends that the decision to
charge her was based on the false premise that she was a part owner of Family Healthcare
Services instead of merely an employee.” P. Br. at 2-3.

> The Indictment set forth that Family Healthcare Services was owned and operated by
Petitioner, her husband, and two others. I.G. Ex. 2 at 8.
Petitioner’s arguments amount to collateral attacks on the accuracy of the charges
underlying her conviction. Regulation explicitly precludes any such collateral attack on
Petitioner’s conviction:

When the exclusion is based on the existence of a criminal conviction .. .
where the facts were adjudicated and a final decision was made, the basis
for the underlying conviction . . . is not reviewable and the individual or
entity may not collaterally attack it either on substantive or procedural
grounds in this appeal.

42 C.F.R. § 1001.2007(d). Excluding individuals based on criminal convictions provides
protection for federally funded programs and their beneficiaries and recipients, without
expending program resources to duplicate existing criminal processes. Lyle Kai, R. Ph.,
DAB No. 1979, at 8 (2005). Statutory and regulatory authority require exclusion under
the circumstances if the elements of section 1128(a)(1) are met. Thus, I must uphold the
exclusion and may not consider Petitioner’s collateral attacks on her underlying
conviction.

4. Based on the aggravating factors in this case and the absence of any
mitigating factors, the 30-year exclusion falls within a reasonable range.

An exclusion imposed under section 1128(a) of the Act shall be for a minimum period of
five years. Act § 1128(c)(3)(B) (42 U.S.C. § 1320a-7(c)(3)(B)); 42 C.F.R. § 1001.102(a),
1001.2007(a)(2). The period of exclusion may be extended based on the presence of
specified aggravating factors. 42 C.F.R. § 1001.102(b). Only if the aggravating factors
justify an exclusion of longer than five years are mitigating factors considered as a basis
for reducing the period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c).
Evidence that does not pertain to one of the aggravating or mitigating factors listed in the
regulation may not be used to decide whether an exclusion of a particular length is
reasonable.

Here, I find the following factors serve as a basis for lengthening the period of exclusion:
1) the acts resulting in the conviction, or similar acts, resulted in a financial loss to
Medicare of $5,000 or more; 2) the acts that resulted in the conviction were committed
over a period of one year or more; 3) the sentence the court imposed included
incarceration; and 4) the convicted individual has a prior criminal, civil or administrative
sanction record. I.G. Br. at 6-8.

Financial loss to Medicare (42 C.F.R. § 1001.102(b)(1). Restitution has long been
considered a reasonable measure of program losses. Craig Richard Wilder, DAB

No. 2416, at 9 (2011). Here, the U.S. District Court ordered Petitioner to pay $2,500,000
in restitution to the Medicare program. I.G. Ex. 3 at 5. Because the financial losses were
significantly in excess of the threshold amount of $5,000 for aggravation (almost 500

times greater), the I.G. may justifiably increase significantly the period of exclusion.
See Jeremy Robinson, DAB No. 1905 (2004) (determining that restitution in an amount
that is “very substantially greater than the statutory standard” is characterized as an
“exceptional aggravating factor”).

Duration of crime (42 C.F.R. § 1001.102(b)(2). Petitioner was found guilty of
committing criminal acts over a period of three years, from April 2006 to August 2009
for the first count, and from April 2008 to August 2009 for the other counts. I.G. Ex. 3;
1.G. Ex. 2 at 10, 21. Petitioner’s three years of criminal conduct lasted more than three
times longer than necessary to constitute an aggravating factor.

Incarceration (42 C.F.R. § 1001.102(b)(5). The court sentenced Petitioner to 97 months
(approximately eight years) of imprisonment, which is substantial. I.G. Ex. 3 at 2.

See Jason Hollady, M.D., DAB No. 1855, at 12 (2002) (characterizing a nine-month
incarceration as “relatively substantial”).

Prior Administrative Sanction Record (42 C.F.R. §1001,102(b)(6)).° Following her
conviction, Petitioner voluntarily surrendered her Registered Nurse License and her
Vocational Nurse License to the Texas Board of Nursing when it brought a disciplinary
action against her. 1.G. Ex. 4. Based on this action, the Texas Health and Human
Services Commission, Office of Inspector General, excluded Petitioner from the Texas
Medicaid program and other federally funded health care programs. I.G. Ex. 5. Both the
surrendering of her licenses pursuant to a disciplinary proceeding and her exclusion from
the state Medicaid program constitute prior administrative sanctions even if they arose
from the same set of circumstances forming the basis of the I.G.’s exclusion of Petitioner.
See, e.g., David L. Gordon, M.D., DAB CR327, at 13 (1994).

Petitioner does not deny the existence of these aggravating factors. P. Br. at 5. Petitioner
contends generally that mitigating factors exist that support reducing the length of her
exclusion, but she failed to allege the elements of any of the type of mitigating factors
that the I.G. could consider to offset the aggravating factors. P. Br. at 5-6; 42 C.F.R.

§ 1001.102(c).

The I.G. may decide that periods of exclusion longer than the five-year minimum are
reasonable and necessary to fight health care fraud, and here four serious aggravating
factors are indisputably present. Petitioner was found guilty and convicted of knowingly

> T note that the Texas Board of Nursing proceeding could have also been considered an
aggravating factor under 42 C.F.R. § 1001.102(b)(9) as an adverse action by a state board
on the same set of circumstances that served as the basis for imposing the exclusion.
and willingly committing offenses related to Medicare. The egregious circumstances and
results of her acts amply justify the exclusion imposed, and I find that her 30-year

exclusion falls within a reasonable range.

/s/
Joseph Grow
Administrative Law Judge

